Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-11 and 15-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant specification describes either rising/falling edges for a clock signal [0030; 0032]. These.
Finally, it is not clear to the Examiner where support is provided for a first and second frequency range. While the application discusses audio and ultrasonic signals and it is understood that frequency information must be known or retained following digitization, the digitized signal rate/frequency is at that point seemingly different from the sampled signal frequencies. The Examiner just wants it to be confirmed that the first and second frequency ranges should either be associated with the analog signal(s) or the digital output signal(s), and that support for a broad recitation is even supported.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2015/0281836 A1), and further in view of Chirala (2015, IEEE).
Regarding claim 8, Nguyen teaches a device, comprising:
a low-pass sigma-delta modulator that converts an analog signal to a first digital output signal [fig. 1 #110 first delta sigma modulator takes input from #102 microphone; abstract first modulator passes audible frequencies with high pass response; 0035 first signal channel comprises a decimator…digital microphone signal…single stage or multi-stage decimeter…decimator preferably comprises a lowpass filter which may be a separate device or integrated with the decimator…suppress or attenuate the ultrasonic frequency [component]];
a band-pass sigma-delta modulator that converts the analog signal to a second digital output signal [#112 second delta sigma modulator also takes input from microphone; abstract second modulator passed ultrasonic frequencies; 0009 The signal transfer function (STF) of the second sigma-delta modulator may exhibit a bandpass response having unity magnitude at the magnitude minimum of the band-reject response.].

    PNG
    media_image1.png
    353
    633
    media_image1.png
    Greyscale

a [mux] device that transmits the first digital output signal at the first frequency range [abstract; 0035 describe audible and ultrasonic signals obtained with low/high pass filtering] and the second digital output signal at the second frequency range of a [clock] signal [claim 37. The system of claim 36, wherein the signal coder is a pulse density modulator whose output encodes an output by the first ΣΔ ADC on a first edge of the modulator output and an output by the second ΣΔ ADC on a second edge of the modulator output.;].
Nguyen teaches a modulator which encodes outputs on a first edge of the output and a second edge of the output but does not explicitly teach … and yet Chirala teaches a mux device that transmits a first digital output signal at a first clock edge of a clock signal and a second output signal at a second clock edge of the clock signal [pg. 1341, col. 1. Sec. c Two channels are muxed in order to decrease the overall number of I/O pins. Serial data is transmitted in each clock edge which provides a 960Mb/s data rate at the output.].

    PNG
    media_image2.png
    428
    860
    media_image2.png
    Greyscale

It would have been obvious to replace the modulator combining analog signals into a single digital output stream as taught by Nguyen, with the clocked mux of performing a similar function as taught by Chirala so that the combined digital output rate may be controlled by either an externally provided clocking signal and hence modified or changed by a user of the integrated circuit.
Regarding claim 9, Nguyen also teaches the device of Claim 8, wherein the first digital output signal is representative of an audible signal received at the device and the second digital output signal is representative of an ultrasonic signal received at the device, [0003 This feature allow a microprocessor such as a Digital Signal Processor of the portable communication and computing devices to receive and separately process each of the sound signals for different functions in the portable communication and computing devices.].
Regarding claim 17, Nguyen also teaches the device of Claim 8, wherein the output of the mux device is a pulse density modulator format [claim 30 signal coder is a pulse density modulator whose output encodes and output].
Regarding claim 18, Nguyen also teaches the device of claim 8, wherein the first frequency range is in an audible frequency range [0035 low pass filter … suppress ultrasonic frequencies] and the second frequency range is in an ultrasonic frequency range [abstract first modulator passes audible frequencies with high pass response (examiner understands that this would also pass ultrasonic frequencies inherently)].

Claims 10 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2015/0281836 A1) and Chirala (2015, IEEE) as applied to claim 8 above, and further in view of Filippo (US 2011/0291584 A1).
Regarding claim 10, Nguyen does not explicitly teach … and yet Filippo teaches the device of Claim 8, further comprises a first pulse density modulator and a second pulse density modulator [first #124 pulse modulator and second #126 pulse modulator; 0003 devices such as switching amplifiers…for use in audio…may utilize such digital control signals], the first pulse density modulator coupled to the low-pass sigma-delta modulator [0004 digital controller may modulate a digital signal through the use of pulse modulation to generate a digitally-encoded control signal representative of an analog signal], the first pulse density modulator generates a first digital pulse density modulated signal representative of the analog signal [fig. 2 depicts first and second pulse modulator], the second pulse density modulator coupled to the band-pass sigma-delta modulator, the second pulse density modulator generates a second digital pulse density modulated signal representative of the analog signal [fig. 3 depicts interleaved pulse stream 1 and 2].
It would have been obvious to combine the two delta sigma analog converters as taught by Nguyen, with the two pulse density modulators as taught by Filippo so that analog signals may be converted to digital signals and then combined into a single output pulse stream to reduce output pin count.

    PNG
    media_image3.png
    449
    532
    media_image3.png
    Greyscale

Regarding claim 15, Nguyen teaches a signal coder is a pulse density modulator [col. 30]. Nguyen as modified by Filippo teaches the device of Claim 8, wherein the first output signal is transformed by a pulse density modulator device [first #124 pulse modulator and second #126 pulse modulator; fig. 3 shows two pulse streams time interleaved, with fig. 2 showing final output pulse stream].
Regarding claim 16, Nguyen as modified by Filippo the device of Claim 8, wherein the second output signal is transformed by a pulse density modulator device [first #124 pulse modulator and second #126 pulse modulator].

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2015/0281836 A1), Chirala (2015, IEEE), and Filippo (US 2011/0291584 A1) as applied to claim 10 above, and further in view of Brueske (US 2007/0236374 A1).
Regarding claim 11, Nguyen as modified by Filippo teaches a first and second pulse density modulator [first #124 pulse modulator and second #126 pulse modulator]. However Brueske teaches the device of Claim 10, further comprising [a first filter device] [conventional low-pass sigma-delta converter 14] and [a second filter device] [band-pass converter 14] [coupled to the first and second pulse density modulator], wherein the first filter device and the second filter device comprises a Chebyshev filter, a Butterworth filter, an elliptical filter, a multi-rate finite impulse response filter, or a multi-rate infinite impulse response filter [0002 ultrasound... receiver includes a sigma-delta analog-to-digital converter for digital receive beamforming; 0031 FIR filters positioned after the sigma delta for reconstruction; 0040 conventional low-pass sigma-delta converter 14 as opposed to a band pass converter.; 0055 The band-pass converter 14 may be tuned for use with specific types of transducers. The low pass converter 14 of FIG. 1 may more likely allow connection with transducers that operate at different frequencies.; 0070 IIR form filter].
It would have been obvious to replace the first modulator and filter as taught by Nguyen, with the FIR/IIR filters as taught by Brueske because these class of filters are simple to construct for sigma delta single bit processing context (Brueske) [0031].




Response to Arguments
Applicant's arguments filed 7/7/2022 have been fully considered but they are not persuasive. Regarding the amended claim limitations and following review of the prior action, previously cited Chirala (2015, IEEE) appears to read on the amended limitations if an interpretation of the same present in the instant specification is assumed. Furthermore, a rejection under 35 USC 112(b) has been added.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645